Title: To Thomas Jefferson from C. W. F. Dumas, 8 June 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Note de la Haie le 8e. Juin 1787

Le soussigné croit devoir adresser l’incluse directement au Département militaire des Et. Unis, sans en embarrasser celui des affaires Etrangeres, et ajouter seulement ici, pour que S. E. Mr. Jefferson sache de quoi il s’agit, que l’on m’apprend que Mr. Fred. Werneck, Capitaine Prussien, s’étoit rendu en 1776 en Amérique, et y avoit débuté par servir les Et. Unis comme Ingénieur volontaire; puis en 1779 comme Lieutenant Colonel en Virginie, où il dirigeoit les fortifications de l’Etat; et qu’il mourut en 1783 “Colonel Ingénieur à Richmont; et que la Régence y a pris sous garde et protection son hoirie en argent et terres. Qu’il a un frere, Lieutenant Colonel au service de France, incapable d’écrire par de grieves blessures; et un autre à Nassau Idstein,” à qui j’avois fait tenir la Lettre pour lui du Département militaire, et qui m’adresse les incluses en réponse.

Son Excellence Mr. Jefferson, ou Mr. Short, voudront bien avoir la bonté de m’accuser par un mot la reception de celle-ci et de mes deux précédentes, et agréer mes respects et ceux de ma famille.
Leur très humble et très obeissant serviteur,

C W F Dumas

